Citation Nr: 1734932	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, panic disorder, and bipolar disorder.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in April 2017 via video conference.  A transcript of the hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claim form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Court's holding in Clemons, the service connection issue has been recharacterized to include all psychiatric diagnoses evident in the claim file.  This recharacterization is indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the issue on appeal.

As mentioned above, the Veteran's claim has been expanded, pursuant to Clemons, to include service connection for an acquired psychiatric disorder.  The record shows that the Veteran has been diagnosed with a number of psychiatric disorders, to include PTSD, depressive disorder, panic disorder, and bipolar disorder.  The Board will remand to address all diagnosed mental disorders.  In particular, the Board is unclear as to the etiology of the Veteran's mental disorders and to what extent, if any, the Veteran's service caused or aggravated them.  

A VA mental examination from July 2009 diagnosed the Veteran with sleep disorder secondary to tinnitus, insomnia type, depressive disorder NOS, and bipolar spectrum.  However, the examiner only addressed a potential service connection in the context of the sleep disorder and insomnia.  A VA neurological disorders examination from July 2009 indicated that the Veteran is depressed and has anxiety reactions since the loss of his son, twelve years prior.  Conversely, the Veteran wrote in February 2011 statements (1) that he has a fear of dying, from his training for Vietnam, instigated by an instructor telling him that most servicemen would be coming back from Vietnam in body bags, and (2) that at Camp Geiger, North Carolina there was lots of training for jungle warfare, including lots of gunfire, which petrified him.  (The Board notes that the Veteran did not serve in Vietnam.)  In October 2011, the VA made a formal finding that the Veteran's reports of his stressors were insufficient to pursue efforts for verification.  The finding also noted that treatment records from May 2010 to October 2011 contain a diagnosis of childhood PTSD.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate VA examination to determine the etiology of any acquired psychiatric disorder that the Veteran may currently have, to include PTSD, depressive disorder, panic disorder, and bipolar disorder.  The claim file should be made available to the examiner, and review of the claim file should be noted in the examiner's opinion.  

After an examination of the Veteran, the examiner should provide an opinion as to whether any diagnosed psychiatric disability, including PTSD, depressive disorder, panic disorder, and bipolar disorder, is at least as likely as not caused by or aggravated by the Veteran's service.

A complete rationale for all opinions rendered should be provided.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




